Donlon, Judge:
On trial, counsel for defendant stated:
* * * We ask that it be noted that the entry in issue has not been liquidated, and we move that the protest be dismissed for untimeliness.
However, we also request the Court that it return the papers to the Collector’s office for liquidation; and we further request that the notice of liquidation be given to the plaintiff in this instance, and also notice of any refund given for the same. [It. 6.]
The motion is granted. The protest is dismissed as untimely, there having as yet been no liquidation of the entry in issue. The request of defendant is granted. Order will be entered for return of the official papers to the collector, with a direction that he proceed to liquidate the entry under applicable law, and give notice thereof to The Johns Hopkins University School of Medicine, plaintiff herein, and to its attorney of record, Niles, Barton, Yost and Dankmeyer.